Case 20-10475-BLS Doc 701 Filed 08/19/20 Page 1of1

 

DRAIN CLEANING

¢ PLUMBING
24-HOUR SERVICE

® WATER HEATERS

   

   

SOUTHERN

¢ DOMESTIC BOILERS © SINCE 1947
* BACKFLOW TESTING PLUMBING & HEATING, INC. * BBB A+ RATING
* INSTALLATIONS & REPAIRS

AND INSTALLATIONS

435 E. BURNETT AVENUE e LOUISVILLE, KY 40217
502-636-5171
RESIDENTIAL * COMMERCIAL ¢ INDUSTRIAL

August 12, 2020

United States Bankruptcy Court
District of Delaware

824 Market Street North
Wilmington, DE 19801

Re: Case No. 20-10475 (BLS)
We are writing in reference to the above-mentioned case.
Please be advised that this letter serves as our notice of objection to the proposed relief

order in this case. The Debtor owes us a balance of $5,041.43. We are a small company
and losing this amount of money will cause a financial hardship.

Thank You,

WW atThauds Folds |

Matthew Ralston
Owner

LJ LS
NYE SA

p99
HASBIWY 61 SNV 0202

AY 1a0 40 LC
C3 AILAA

Jay
un

I
ae
